Citation Nr: 9922247	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the 
genitorurinary tract and kidneys as a result of a cystoscopy 
performed at a Department of Veterans Affairs medical center 
in May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to October 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran filed a notice of disagreement in 
May 1995.  A statement of the case was issued in May 1995.  
The veteran filed a substantive appeal in July 1995.  In June 
1999, the veteran and his spouse testified before the 
undersigned member of the Board in Washington, D.C.


FINDING OF FACT

There is no medical evidence of a nexus between any current 
disability and a cystoscopy performed at a VA facility in May 
1990.  


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the 
genitourinary tract and kidneys as a result of a VA 
cystoscopy in May 1990 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, Unites States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment or 
examination in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment or examination, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a result of the VA 
cystoscopy in May 1990.  

However, the initial determination in any claim before the 
Board is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between the injury or disease claimed to have been sustained 
as a result of VA treatment and the current disability.  
Jones v. West, No. 98-664 (U. S. Vet. App. July 7, 1999).  

In the veteran's case, he contends that, as the result of a 
cystoscopy performed at a VA medical center in May 1990, he 
suffers from urinary incontinence, discolored urine, 
impotence, and a kidney disorder, which is manifested by pain 
in the right side.  

The record discloses that, prior to May 1990, the veteran had 
had genitourinary symptoms.  

In February 1984, at a VA urology clinic, the veteran 
complained of a bloody ejaculation and stains on his 
underwear.  He was voiding okay, but it was somewhat slower 
at times.  He had a history of treatment for urethral 
infection.  On rectal examination, the prostate gland was one 
plus, firm, smooth, and not tender.  At the VA urology clinic 
in June 1986, the veteran was voiding okay, with occasional 
hesitancy.  A recent urinalysis was negative.  On rectal 
examination, the prostate was one plus, firm, and benign.  In 
November 1986, at the urology clinic, the veteran complained 
of occasional urinary hesitancy.  

In August 1987, at a VA medical center, the veteran underwent 
a cystoscopy, which revealed:  Trilobar enlargement and 
occlusion of the prostate; and mild trabeculation of the 
bladder.  No stones or tumors were noted.  On rectal 
examination, the prostate was 1 1/2 plus and benign.  

A VA genitourinary note in December 1989 indicated that the 
veteran claimed to have nocturia, but he drank a lot of 
fluids.  On rectal examination, the prostate was two plus, 
smooth, and benign.  The physician noted that the veteran 
should return in five months for a cystoscopy and probably 
would need a transurethral resection of the prostate (TURP).  

On May 15, 1990, at a VA medical center, the veteran 
underwent a cystoscopy, which revealed mild trabeculation and 
a mildly occlusive prostate, which was one plus and benign, 
rectally.  No tumors or stones were found, and there was no 
significant residual urine.  The cystoscopy was performed on 
an outpatient basis.  The veteran has stated that, prior to 
the cystoscopy, he had difficulty urinating at night.  

The veteran has also stated that, after he returned home 
after the cystoscopy, he developed fever and chills; 
urination was painful; and he was passing blood and pieces of 
tissue.  The veteran has alleged that the area where the 
cystoscopy was performed was not clean.  

On May 17, 1990, the veteran was admitted to a Pennsylvania 
state hospital.  At admission, a complete blood count showed 
a while cell count of 23,100.  At admission, the impression 
was that the veteran had septicemia due to a urinary tract 
infection, severe cystitis, benign prostatic hyperplasia, and 
possible adenocarcinoma.  The admitting physician was Yong S. 
Bai, M.D.  The veteran's septicemia was treated with 
intravenous medications, and the infection cleared.  The 
veteran underwent a cystoscopy, a panendoscopy, urethral 
dilatation and a TURP, performed by Dr. Bai, with no 
complications.  At discharge, the veteran's condition was 
improved, and his prognosis was good.  

In August 1990, at a VA mental health clinic, the veteran 
wanted to know if Hydroxyzine would affect his urinary tract.  
He had no distress or urinary disturbance at that time.  The 
mental health clinic physician ordered a refill of 
Hydroxyzine.  

In June 1991, Raymond J. Kraynak, D.O., reported that the 
veteran had multiple problems, including prostate trouble and 
a complaint of dysuria.  He had been treated at a VA 
hospital, after which he became septic.  

In July 1991, Dr. Yong S. Bai reported that the veteran's 
postoperative recovery from the procedures performed on May 
23, 1990, was uneventful.  Dr. Bai saw him for five office 
visits.  His recovery was good.  The final diagnosis was 
acute urinary retention with benign prostatic hyperplasia.  

In November 1994, a VA echogram of the abdomen showed one 
calculus at the left kidney and a lesion on the wall of the 
gall bladder.  

In December 1994, at a VA medical center, the veteran 
underwent resection of parathyroid adenoma.  A history of 
hematuria after urologic procedures was noted.  A physical 
examination showed a large prostate.  Diagnoses included 
benign prostatic hypertrophy.  

Upon careful consideration of the evidence of record, the 
Board finds that the veteran's claim for compensation under 
38 U.S.C.A. § 1151 is not well grounded.  There is no medical 
diagnosis of a current disability of the genitourinary 
system, except for enlargement of the prostate, which 
preexisted the VA cystoscopy in May 1990, and there is no 
medical evidence of any current kidney disease or 
abnormality.  Moreover, even if the Board views the medical 
record as sufficient to meet the well-grounded requirement of 
medical evidence of current chronic disability, there is 
nevertheless no medical evidence of a nexus between any 
current disability and the VA cystoscopy performed in May 
1990.  In particular, despite the veteran's assertions, the 
record does not include any medical evidence from any of his 
private treating physicians linking any chronic residual 
disability to the VA cystoscopy in May 1990.  

The Board acknowledges the testimony offered by the veteran 
and by his spouse at the June 1999 hearing, and the Board 
believes that they are sincere in their belief that the VA 
procedure in 1990 resulted in a disability.  However, the 
Court has made it clear that laypersons are not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation.  Therefore, their statements and testimony do not 
serve to well ground the veteran's claim.  Grottveit; 
Espiritu.  The Board concludes that the veteran's claim must 
be denied as not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a); Jones.  

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "When an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well 
grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

While the veteran has reported that certain private 
physicians have told him that the VA procedure resulted in 
infection which led to the disorders claimed by the veteran, 
evidence of record from such physicians does not include any 
such opinions.  To the extent that there may be evidence from 
such private physicians as reported by the veteran, the 
veteran and his representative are hereby informed that such 
additional evidence alluded to by the veteran from these 
private opinions might serve to well ground his claim.  
38 U.S.C.A. § 5103(a); See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  The Board stresses that absent a 
well-grounded claim, VA's statutory duty to assist a claimant 
with the development of evidence does not arise.  38 U.S.C.A. 
§ 5107(a). 



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the genitourinary tract and kidneys 
as a result of a cystoscopy performed at a VA medical center 
in May 1990 is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

